Citation Nr: 0012662	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In November 1998, the veteran withdrew his request for a 
personal hearing.


REMAND

Preliminary review of the evidence indicates that additional 
development is necessary in this case.  The Board notes that 
Dr. Stetson opined in March 1998 that the veteran's medical 
condition of multiple sclerosis (MS) exacerbated his PTSD, 
while the February 1997 VA treatment report indicated that MS 
caused depression.  The Board finds that additional 
development is necessary to clarify this issue.  Furthermore, 
the Board finds that Dr. Stetson's treatment records should 
be obtained for the Board's review.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  In addition, the Board notes that 
the April 1997 VA examination report noted that the veteran's 
PTSD symptomatology was severe, but the report did not 
include a comprehensive mental examination, with multi-axial 
diagnoses, nor did it include a Global Assessment of 
Functioning (GAF) score, particularly a score reflecting PTSD 
and excluding MS and psychiatric symptomatology due solely to 
MS.  The Board therefore finds that an additional examination 
is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should ascertain Dr. Stetson's 
office address and, after securing the 
necessary release, should obtain copies 
of all treatment records concerning the 
veteran.

2.  The veteran should be afforded a VA 
examination by a Board certified 
psychiatrist to determine the nature and 
severity of the veteran's PTSD.  The 
examiner must review the claims folder 
before examining the veteran The examiner 
is to dissociate, to the extent possible, 
the psychiatric symptomatology associated 
with or due to MS from that due to PTSD.  
If the examiner determines that the 
veteran suffers from additional 
psychiatric impairment that is separate 
and not part of his PTSD, the examiner is 
to assign a GAF score reflecting 
impairment due solely to PTSD.  If the 
examiner is unable to distinguish between 
service-connected PTSD symptomatology and 
symptoms from other non-service-connected 
disorders, including possible depression, 
the examiner should so indicate in the 
report and should provide an explanation.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  Following completion of the requested 
development above, the agency of original 
jurisdiction should re-adjudicate the 
veteran's claim for entitlement to an 
evaluation in excess of 50 percent for 
PTSD. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issue on 
appeal.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

